                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

 TERRY PAULSEN,                                  )
                                                 )
             Plaintiff,                          )            Case No. 15-cv-4144
                                                 )
        v.                                       )            Judge Robert M. Dow, Jr.
                                                 )
 ABBOTT LABORATORIES, et al,                     )
                                                 )
             Defendants.                         )

                            MEMORANDUM OPINION AND ORDER

       Plaintiff Terry Paulsen brings this action against Defendants Abbott Laboratories

(“Abbott”), AbbVie Inc. (“AbbVie”), Takeda Pharmaceuticals U.S.A. Inc. (“TPUSA”), and TAP

Pharmaceutical Products, Inc. (“TAP”) (collectively “Defendants”) alleging strict products

liability, strict products liability-failure to warn, negligence, and negligent misrepresentation. She

also asserts fraudulent misrepresentation against Abbott. Currently before the Court are motions

by Abbott [144], AbbVie [150], and TPUSA/TAP [147] to dismiss the complaint with prejudice.

For the reasons explained below, Defendants’ motions [144; 147; 150] are granted in part and

denied in part. The motion to dismiss TAP as a Defendant pursuant to Federal Rule of Civil

Procedure 12(b)(5) is granted and TAP is dismissed from this action with prejudice. With regard

to Defendants’ motions under Rule 12(b)(6): all Counts against TPUSA as successor in interest

to TAP are dismissed with prejudice; all Counts but Count II against AbbVie are dismissed; and

all claims but Counts II & V against Abbott are dismissed. The Court sets this matter for further

status on April 8, 2019 at 10:00 a.m. to set a schedule for limited discovery regarding: (1) when

Plaintiff’s claim accrued; (2) whether the second amended complaint as to AbbVie properly relates

back under Rule 15(c)(3); and (3) the roles of the remaining defendants vis-à-vis the manufacturing

and development of Lupron. The parties should submit a joint status report and a proposed
schedule for limited discovery no later than April 4, 2019. Finally, as an administrative matter,

the motion for Rule 11 Sanctions by AbbVie, Abbott, and TPUSA [153] is stricken without

prejudice in light of the notice of withdrawal filed on October 30, 2018 [180].

    I.    Background 1

          The full background of this case is set forth in the Court’s previous opinion, knowledge of

which is assumed here. See [111 (Paulsen v. Abbott Labs., 2018 WL 1508532, *1–4 (N.D. Ill.

Mar. 27, 2018)]. In brief, Plaintiff alleges that the Lupron injection that she received in 2004 to

treat her endometriosis caused permanent damage to her bones and joints leading to her diagnosis

of severe joint arthropathy in April 2008 and osteoporosis in May 2010. [143, ¶¶ 21–22.] She

also continues to suffer from chronic joint pain, muscle pain, and fatigue. [Id. ¶ 22.] Critically,

Plaintiff alleges that as early as 1990, Abbott and TAP 2 knew of the continued bone loss incurred

by Lupron users and the risk that the medication therefore posed to patient’s health, but took no

corrective action, provided no additional warnings, and did not take the drug off the market. [Id.

¶ 22.] In her second amended complaint, Plaintiff alleges that an Abbott drug detail person

explicitly told her physician that Lupron was safe and effective and would not cause any long-term

adverse effects. [143, ¶ 50.]

          Plaintiff’s quest to hold Defendants accountable for the harms allegedly caused by the

Lupron that they purportedly designed, manufactured, packaged, marketed, etc. has spawned a

veritable odyssey of litigation spanning almost a decade. Although the full saga is more fully laid

out in the Court’s previous opinion, see [Paulsen, 2018 WL 1508532, at *2–4], the Court will




1
  For purposes of the motion to dismiss, the Court accepts as true all of Platinum’s well-pleaded factual allegations
and draws all reasonable inferences in Platinum’s favor. Killingsworth v. HSBC Bank Nev., N.A., 507 F.3d 614, 618
(7th Cir. 2007).
2
    Both TPUSA and AbbVie are sued only as the alleged successors in interest to TAP. [143, ¶¶ 4, 10.]

                                                          2
provide a brief summary here as well. In April 2010, Plaintiff along with several other individuals,

filed suit against Abbott, TPNA, 3 TAP, and Takeda Inc. in the Eastern District of New York. [Id.

at *3.] The case was then transferred to the Southern District of New York, before finally coming

to rest in the Northern District of Illinois in July 2011 before Judge Gottschall. [Id.] The case

proceeded into discovery—after Plaintiff filed an amended complaint in October 2011—until

August 2013, when Plaintiff’s then-counsel moved to withdraw from the case. [Id.] After

admonishing Plaintiff that her case would be dismissed for lack of prosecution unless she appeared,

Judge Gottschall dismissed the case in October 2013 when Plaintiff failed to appear. [Id.]

Although the case was briefly reinstated upon the request of Plaintiff’s mother, in May 2014

Plaintiff voluntarily dismissed the lawsuit. [Id.]

          After unsuccessfully attempting to reopen the previous case through newly-acquired

counsel in April 2015, Plaintiff filed a new complaint against Abbott, TPNA, Takeda Inc., and

TAP in the current action in May 2015. [Id.] The complaint [1] asserted seven causes of action

against all the defendants including various product liability, negligence, warranty, and

misrepresentation claims. See generally [1]. The defendants moved to dismiss the action in July

2015. [Paulsen, 2018 WL 1508532, at *3.] The motions were dismissed without prejudice,

however, until Judge Gottschall could determine whether the Illinois savings statute or Georgia

statute of limitations period applied. [Id.] That question turned on whether Abbott was a real party

at interest to the litigation. [Id.]

          After limited discovery, Judge Gottschall determined on a motion for summary judgment

that there was a “genuine issue of material fact as to whether Abbott’s role in the distribution chain

was sufficient to create liability.” [Id.] The Defendants then refiled their motions to dismiss to



3
    TPNA is the former name of TPUSA. [143, ¶ 4.]

                                                     3
dismiss under Federal Rules of Civil Procedure 12(b)(5) and (b)(6), which this Court resolved in

an opinion dated March 27, 2018. See generally [Paulsen, 2018 WL 1508532].

       The Court granted the motions in part and denied them in part. [Id. at *1.] As to the

Defendants’ motions under Rule 12(b)(6), the Court dismissed all the claims against Takeda Inc.

and Takeda Chemical Industries, Ltd. with prejudice, dismissed all the claims against TPNA

without prejudice, and dismissed all but the strict liability claims against Abbott without prejudice.

[Id.] The Court also granted Defendants’ motion to dismiss TAP as a defendant pursuant to

Rule 12(b)(5) “to the extent that Plaintiff is given until May 22, 2018 to serve an amended

complaint upon a proper defendant (whether that is TAP or a proper successor to TAP).” [Id.]

However, the Court granted Plaintiff leave to file an amended complaint, provided she could do

so consistent with the opinion. [Id.]

       On July 6, 2018, Plaintiff filed her second amended complaint (the “SAC”), after filing a

short-lived first amended complaint in April 2018. [143.] The SAC brings four causes of action

against all Defendants—strict products liability (Counts I & II), negligence (Count III), and

negligent misrepresentation (Count V)—and one cause of action against Abbott alone—fraudulent

misrepresentation (Count IV). Defendants have filed three motions to dismiss in response. See

generally [144; 147; 150]. First, TAP moves to dismiss the claims against it with prejudice

pursuant to Rule 12(b)(5). [147.] The remaining Defendants move to dismiss the claims against

them under Rule 12(b)(6). TPUSA asserts that Plaintiff has failed to state a claim against it,

because the facts as pled show that TPUSA cannot be held liable as a successor in interest to TAP

as Plaintiff claims. [147, at 3–5.] AbbVie, in turn, argues that all the claims against it are barred

by the statute of limitations, and that in any case, Plaintiff has failed to state any plausible claims

against it under Rule 8. See generally [150]. Finally, Abbott argues that the complaint fails to



                                                  4
state a plausible claim against it under Rule 8 on Counts I–III and V and fails to plead fraudulent

misrepresentation in Count IV with the specificity required by Rule 9(b). See generally [144].

Defendants also filed a motion for Rule 11 sanctions [153], which later was withdrawn, see [180].

 II.     Rule 12(b)(5) Motion to Dismiss

         A. Legal Standard

         Once a plaintiff files a lawsuit in federal court, the plaintiff must ensure that each defendant

receives a summons and a copy of the complaint against it. Fed. R. Civ. P. 4(b), (c)(1). Unless

the plaintiff can demonstrate good cause for being unable to do so, she must accomplish this

service of process within 90 days of filing to avoid possible dismissal of the suit. Fed. R. Civ. P.

4(m).    These service requirements serve several purposes: they “provide notice to parties,

encourage parties and their counsel to diligently pursue their cases, and trigger a district court’s

ability to exercise jurisdiction over a defendant.” Cardenas v. City of Chi., 646 F.3d 1001, 1004–

05 (7th Cir. 2011) (citing Henderson v. United States, 517 U.S. 654, 672 (1996)) (other citations

omitted). Generally, “a district court may not exercise personal jurisdiction over a defendant

unless the defendant has been properly served with process, and the service requirement is not

satisfied merely because the defendant is aware that he has been named in a lawsuit or has received

a copy of the summons and the complaint.” United States v. Ligas, 549 F.3d 497, 500 (7th Cir.

2008).

         “A defendant may enforce the service of process requirements through a pretrial motion to

dismiss,” at which point the plaintiff “bears the burden to demonstrate that the district court has

jurisdiction over each defendant through effective service.” Cardenas, 646 F.3d at 1004–05.

(citing Fed. R. Civ. P. 12(b)(5)) (other citation omitted). If the Court determines that the plaintiff

has not met that burden and lacks good cause for not perfecting service, the Court must either



                                                    5
dismiss the suit or specify a time within which the plaintiff must serve the defendant. Fed. R. Civ.

P. 4(m); United States v. McLaughlin, 470 F.3d 698, 700 (7th Cir. 2006). The Court’s decision on

a Rule 12(b)(5) motion is “inherently discretionary.” Cardenas, 646 F.3d at 1005 (citing Ligas,

549 F.3d at 501). In making its determinations on a Rule 12(b)(5) motion, a court may consider

affidavits and other documentary evidence. See Zausa v. Pellin, 2017 WL 2311232, at *4 (N.D.

Ill. May 26, 2017); Dumas v. Decker, 2012 WL 1755674, at *2 (N.D. Ill. May 16, 2012).

       B. Analysis

               1. Defendant TAP

       In its previous opinion, the Court granted “Defendants’ previous motion to dismiss TAP

as a Defendant pursuant to Rule 12(b)(5) * * * to the extent that Plaintiff shall have until May 22,

2018 to serve an amended complaint upon a proper defendant (whether that is TAP, TPNA, Abbott,

AbbVie, or some other entity).” [111, at 17.] The Court further warned, that if “Plaintiff fails to

serve a proper defendant by this date, TAP will be dismissed from the case.” [Id. at 17–18.]

       In her SAC, Plaintiff states that “all services of processes will be made to all of [TAP’s]

successor in interest defendants who have been named in this complaint and not to TAP.” [143,

¶ 3.] Plaintiff seems to have interpreted the Court’s statement above to mean that because Abbott,

AbbVie, and TPUSA are successors in interest to TAP, [143, at 1, ¶¶ 2–3], service of those entities

suffices to effectuate service on TAP. That is not a correct reading. The Court simply intended to

give Plaintiff time to effectuate service on whatever entity currently holds TAP’s Lupron

liabilities. See [111 at 17 (“Of course it is unclear whether TAP should be served at all. Plaintiff

has variously argued that TPNA and Abbott—both properly-served Defendants—currently hold




                                                 6
TAP’s Lupron liabilities, and Abbott argues that AbbVie holds these liabilities and would thus be

the proper party to sue.”).] 4

          As to TAP itself, as the Court previously explained, “Plaintiff cannot effectively serve one

corporation by serving a completely different corporation.” [111, at 14 (citing Hurtado v. 7-

Eleven, Inc., 508 F. App’x 564, 565 (7th Cir. 2013)).] Nor has Plaintiff provided any precedent to

support the argument that service of a defunct corporation’s successor in interest provides this

Court with jurisdiction over TAP. Because Plaintiff has not effectuated service on TAP, the Court

has no choice but to dismiss TAP from this suit. And, given Plaintiff’s representations that she

has no intention of serving TAP, that dismissal is with prejudice.

III.      Rule 12(b)(6) Motion to Dismiss

          A. Legal Standard

          To survive a Rule 12(b)(6) motion to dismiss for failure to state a claim upon which relief

can be granted, the complaint first must comply with Rule 8(a) by providing “a short and plain

statement of the claim showing that the pleader is entitled to relief,” Fed. R. Civ. P. 8(a)(2), such

that the defendant is given “fair notice of what the * * * claim is and the grounds upon which it

rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S.

41, 47 (1957)) (alteration in original). Second, the factual allegations in the complaint must be

sufficient to raise the possibility of relief above the “speculative level.” E.E.O.C. v. Concentra

Health Servs., Inc., 496 F.3d 773, 776 (7th Cir. 2007) (quoting Twombly, 550 U.S. at 555). “A

pleading that offers ‘labels and conclusions’ or a ‘formulaic recitation of the elements of a cause

of action will not do.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S.

at 555). Dismissal for failure to state a claim under Rule 12(b)(6) is proper “when the allegations



4
    And, as noted above, Plaintiff has now in fact named, and purportedly served, AbbVie as a defendant. See [128].

                                                          7
in a complaint, however true, could not raise a claim of entitlement to relief.” Twombly, 550 U.S.

at 558. In reviewing a motion to dismiss pursuant to Rule 12(b)(6), the Court accepts as true all

of Plaintiff’s well-pleaded factual allegations and draws all reasonable inferences in Plaintiff’s

favor. Killingsworth v. HSBC Bank Nevada, N.A., 507 F.3d 614, 618 (7th Cir. 2007). Evaluating

whether a “claim is sufficiently plausible to survive a motion to dismiss is ‘a context-specific task

that requires the reviewing court to draw on its judicial experience and common sense.’” Id.

(quoting McCauley v. City of Chicago, 671 F.3d 611, 616 (7th Cir. 2011)).

         B. Analysis 5

         The remaining Defendants—TPUSA, Abbott, and AbbVie—again move to dismiss the

SAC in its entirety for failure to plausibly state a claim against each of them under the relevant

pleading standards. As it did previously, the Court will address separately the sufficiency of the

complaint as to each of these remaining defendants.

                  1. Defendant TPUSA

         In the SAC, Plaintiff again alleges that TPUSA is a wholly-owned subsidiary of Takeda

Chemical Industries, Ltd. (“Takeda Ltd.”) and now asserts that TPUSA is liable as a successor in

interest to TAP. [143, ¶ 4.] She further alleges that when TAP dissolved in 2008, Abbott acquired

all the assets, employees, and liabilities related to Lupron. 6 [Id. ¶ 7.] In fact, “Abbott exchanged

its 50 percent equity interest in TAP for the assets, liabilities and employees related to TAP’s

Lupron business.” [148-2, at 3.] 7 Shortly thereafter, in July 2008, TAP’s remaining assets were


5
  The Court previously determined that Georgia law governs the substantive issues in this dispute. See Paulsen v.
Abbott Labs., 2018 WL 1508532, at *11–13 (N.D. Ill. Mar. 27, 2018). Consequently, the Court will look to Georgia
and related federal law for the substantive law in this case.
6
  Plaintiff further alleges that all the Lupron related sales, employees, and liabilities were transferred in December
2012 to AbbVie. [143, ¶ 10.]
7
  Plaintiff does not dispute the accuracy of this statement and actually repeats an almost verbatim version of it in her
complaint. See [143, ¶ 7]. The Court therefore takes judicial notice of this document [148-2] for the purpose of

                                                           8
merged into TPUSA after which TAP dissolved as a corporation. [Id. ¶ 8.] In light of these

transfers, TPUSA argues that it cannot be the successor in interest to Plaintiff’s claims against

TAP because Abbott, and now AbbVie, received all of TAP’s assets, employees, and liabilities

related to Lupron. The Court agrees with TPUSA.

        Plaintiff argues that TPUSA may be held liable as a successor in interest pursuant to

Perimeter Realty v. GAPI, Inc., 533 S.E.2d 136 (Ga. Ct. App. 2000). Perimeter provides four

circumstances in which a company purchasing another corporation’s assets may be considered a

successor in interest: “(i) there is an express agreement to assume the liabilities; (ii) the transaction

is a fraudulent attempt to avoid liability; (iii) the purchaser is a mere continuation of the

predecessor corporation; or (iv) the transaction is, in fact, a merger * * *.” See 533 S.E.2d at 145.

Here, Plaintiff has alleged that Abbott, and then AbbVie, expressly assumed the liabilities

associated with Lupron when it purchased those assets from TAP. Consequently, only AbbVie

appears to be the proper successor in interest to TPA. Nonetheless, Plaintiff argues that TPUSA

may also be held liable as a successor in interest to TPA given the alleged de facto merger between

TPA and TPNA, now TPUSA. However, Plaintiff has provided neither argument nor authority

for the notion that a plaintiff may sue both TPUSA and AbbVie as successors in interest when only

one of them expressly assumed the liabilities related to the product that allegedly harmed her. Nor

does the Court believe she could. Consequently, the Court grants TPUSA’s motion to dismiss it

from the case because Plaintiff has not pled facts that show TPUSA can be held liable as a success

in interest to TPA.



confirming that Abbott exchanged its stake in TAP for the “assets, liabilities and employees related to TAP’s Lupron
business.” See Gen. Elec. Capital Corp. v. Lease Resolution Corp., 128 F.3d 1074, 1081 (7th Cir. 1997) (a court may
take judicial notice of an adjudicative fact that is “not subject to reasonable dispute” and “capable of accurate and
ready determination by resort to sources whose accuracy cannot reasonably be questioned”) (quoting Fed. R. Evid.
201(b)). Judge Gottschall also previously found this fact in her opinion denying Abbott’s motion for summary
judgment as well. [95, at 2.]

                                                         9
                  2. Defendant AbbVie

         AbbVie moves to dismiss every cause of action in Plaintiff’s complaint on two grounds:

first, on the basis that the complaint is untimely and filed outside the applicable statute of

limitations; and second, for failure to state a claim. In support of the latter argument, AbbVie

incorporates by reference Section II of Abbott’s memorandum of law in support of its motion to

dismiss [145] and Sections II & III of TPUSA and TAP’s memorandum of law in support of those

defendants’ motion to dismiss [148].

                       a. Statute of Limitations 8

         AbbVie asserts that Plaintiff’s allegations in the SAC establish that the claim against it falls

outside the statute of limitations. Plaintiff retorts that because it timely filed against TAP, 9 and

only seeks to proceed against AbbVie as the successor in interest to TAP, its claims are not

untimely. The parties’ briefing raises two questions: first, does filing a timely suit against a

defendant’s predecessor in interest toll the statute of limitations such that the otherwise untimely

later substitution or addition of the successor in interest should be treated as timely? And, if not,

should the Court treat the current complaint as relating back under Rule 15(c)?

         Although not cited by the parties, 10 the decision in Affleck v. Hannah Marine Corp., 1986

WL 1419 (N.D. Ill. Jan. 13, 1986), directly contradicts Plaintiff’s contention that simply naming a


8
  The Court assumes that Illinois statute of limitation law applies. See, e.g., Anabaldi v. Sunbeam Corp., 651 F. Supp.
1343, 1345 (N.D. Ill. 1987) (“As a general rule Illinois courts apply Illinois statutes of limitation to common law
causes of action arising in other states, even when those causes of action are governed by foreign law.”). Neither party
has argued or cited any authority to the contrary.
9
  AbbVie and the rest of the Defendants dispute this fact but assert that it is not relevant for the current inquiry. See,
e.g., [179, at 3–5].

10
    While Plaintiff has not provided any precedent for her assertion that timely filing suit against a defunct company
tolls the statute of limitations indefinitely against any successors in interest—especially where service of process was
never properly effectuated on that defunct company—none of the cases cited by AbbVie clearly holds that a plaintiff
must name a defendant’s successor in interest within the statute of limitations period regardless of whether it has
previously named the defendant in a suit. For example, the Court in Dybala v. Landau & Heyman, Inc. explicitly
found that that there was no successor liability, and thus analyzed the claim against the relevant defendant as if they

                                                           10
party’s predecessor in interest is sufficient to toll the statute of limitations as to that party. Indeed,

the court in Affleck confronted a remarkably similar situation to the case at bar. As that court

explained:

         In the two years since this case was originally filed (as Case No. 83 C 9028), the
         parties and the court have spent most of their efforts trying to unearth the proper
         defendants. Affleck originally brought this suit against Cities Services Corporation
         (Cities Services) and Hannah Marine Corporation (Hannah Marine). In his First
         Amended Complaint, plaintiff added Socony Vacuum Oil Co. (Socony) as a
         defendant. In the Second Amended Complaint, plaintiff substituted Gulf Oil
         Corporation (Gulf) for Socony on the basis that Gulf was the successor in interest
         to Socony. * * * It later became clear that Gulf was not a successor in interest to
         Socony, and therefore, the court granted Gulf’s summary judgment motion and
         dismissed it from the case. The Third Amended Complaint named Mobil Oil
         Corporation (Mobil), the true successor in interest to Socony, as a defendant. * * *
         the court [subsequently] dismissed plaintiff’s claim against Mobil for lack of
         subject matter jurisdiction. * * * Plaintiff then filed a negligence case against Mobil
         in state court, (Affleck v. Mobil Oil Corp., 85 L 16706). On Mobil’s petition the
         case was removed, and Mobil moves to dismiss plaintiff’s complaint for a number
         of reasons [, including the statute of limitations].

1986 WL 1419, at *1. Addressing Mobil’s argument, the court first explained that Illinois’s

savings statute, 735 ILCS 5/13-217, could not save an action that was barred by the statute of

limitations when it was commenced in federal court. Id. at *2. Because Affleck had not named

Mobil as a defendant until after the expiration of the statute of limitations, the only way he could

save his case is if the complaint related back under Rule 15(c) to the complaint in which Socony

was named as a defendant. Id. at *1–2.




had been added to the complaint for the first time. 1997 WL 162846, at *5–6 (N.D. Ill. Mar. 27, 1997). And the court
in Russell v. ProMove, LLC dismissed the defendant because it found the bankruptcy sale from which he had purchased
assets explicitly barred any successor liability. 2009 WL 1285885, at *8 (N.D. Ga. May 5, 2009). The third case cited
by AbbVie, Patterson v. Rosser Fabrap Int’l, Inc., 379 S.E.2d 787, 788–89 (Ga. Ct. App. 1989), actually lends some
credence to Plaintiff’s argument. In Patterson, the Georgia Appellate Court suggested that the Georgia “renewal”
statute could toll the statute of limitations where a plaintiff brought a second suit against the original defendant’s
successor in interest within the statue’s refiling period. See 379 S.E.2d at 789 (explaining that the renewal statute
may not be used to suspend the running of the statute of limitation as to defendants different from those originally
sued). However, because the “successor in interest” in Patterson was not the successor in interest to the original
defendant, but the successor in interest of another party who plaintiff had not originally sued, the renewal statute did
not save the lawsuit. Id.

                                                          11
        Although Affleck is not controlling, this Court finds it persuasive and is inclined to follow

its rationale. Consequently, the Court must determine whether the current complaint relates back

to Plaintiff’s first complaint in Cardenas & Paulsen v. Abbott Labs. et al., No. 10-cv-1745, ECF

No. 1 (E.D.N.Y. April 20, 2010). AbbVie asserts that Plaintiff waived this argument by failing to

respond to AbbVie’s Rule 15(c) arguments. [179, at 3.] However, the Court concludes that the

most logical way to read Plaintiff’s argument is that as TAP’s successor in interest, claims against

AbbVie clearly relate back to the original complaint under Rule 15(c). Plaintiff’s assertion that

proceeding in this manner would be inappropriate because it “treats the Second Amended

Complaint as if it is an independent direct claim against AbbVie, not a claim as a successor in

interest” is simply unpersuasive. [163, at 6.] First, Plaintiff has again failed to provide any support

whatsoever for this argument, and the argument seems directly contrary to Affleck above. But lack

of precedent aside, as the Court has already explained, the mere fact that a corporation is sued as

a successor in interest does not waive all the normal procedural and substantive requirements of

federal litigation. Consequently, the Court will follow Affleck’s example and determine whether

Plaintiff’s complaint relates back under Rule 15(c).

        Rule 15(c)(1) provides that “an amendment to a pleading relates back to the date of the

original pleading when the amendment changes the party or the naming of the party against whom

a claim is asserted, if Rule 15(c)(1)(B) is satisfied and if, within 120 days as provided by Rule

4(m), the party to be brought in by amendment (1) received notice of the action so that it will not

be prejudiced in defending on the merits and (2) knew or should have known the action would

have been brought against it, but for a mistake concerning the party’s identity.” Fed. R. Civ. P.

15(c)(1)(C). 11 AbbVie first argues that Plaintiff did not make a mistake in failing to name AbbVie


11
   Rule 15(c)(1)(B) is certainly satisfied here because the amended complaint simply seeks to hold AbbVie liable for
the wrongful actions of TAP that she has complained of since first filing the suit in 2010. See Fed. R. Civ. P.

                                                        12
until now, and that as a result the Court should not allow the complaint to relate back. The fact

that Plaintiff now claims that Abbott, TPUSA, and AbbVie are each liable as the successor in

interest to TAP’s liabilities, according to AbbVie, demonstrates that Plaintiff simply does not know

which of the three companies she wants to hold liable for alleged injuries, not that she made a

“mistake” as contemplated by Rule 15(c)(1)(C).

         However, the line of cases cited by AbbVie predates the Supreme Court’s decision in

Krupski v. Costa Crociere S.p.A., 560 U.S. 538, 550 (2010). For many years, the Seventh Circuit

adhered to the “John Doe rule,” pursuant to which a plaintiff’s lack of knowledge about a

defendant’s identity was not considered a “mistake” within the meaning of Rule 15(c) such that a

plaintiff could amend his complaint and take advantage of the relation-back doctrine. See, e.g.,

Hall v. Norfolk S. Ry., 469 F.3d 590, 596 (7th Cir. 2006). The question is whether that rule survives

Krupski.

         In Krupski, the plaintiff pursued her suit against Costa Cruise Lines N.V.—the North

American sales and marketing agent of an Italian cruise ship operator, Costa Crociere S.p.A.—

despite multiple filings by Costa Cruise stating that that it was not the proper party in interest.

Finally, at summary judgment, the facts presented conclusively demonstrated that Krupski had not

sued the right defendant and that the proper defendant was Costa Crociere. 560 U.S. at 542–44.

Krupski then dismissed Costa Cruise and named Costa Crociere in an amended complaint. Id. at

544. Costa Crociere, represented by the same lawyers as Costa Cruise, subsequently moved to

dismiss Krupski’s suit on statute of limitations grounds, arguing that Krupski could not save her

claim under the relation back provision of Rule 15(c). Id. at 544–45. The district court agreed



15(c)(1)(B) (“An amendment to a pleading relates back to the date of the original pleading when: * * * the amendment
asserts a claim or defense that arose out of the conduct, transaction, or occurrence set out--or attempted to be set out-
-in the original pleading”).

                                                          13
with Costa Crociere, and the Eleventh Circuit affirmed. Id. at 544–45. The Supreme Court

reversed. Id. at 546.

       At bottom, the Supreme Court explained, Rule 15(c)(1)(C) is intended to prevent a

“windfall for a prospective defendant who understood, or should have understood that he escaped

suit during the limitations period only because the plaintiff misunderstood a crucial fact about his

identity.” Krupski, 560 U.S. at 550. Thus, “Rule 15(c)(1)(C)(ii) asks what the prospective

defendant knew or should have known during the Rule 4(m) period, not what the plaintiff knew or

should have known at the time of filing her original complaint.” Id. at 548. “Because a plaintiff’s

knowledge of the existence of a party does not foreclose the possibility that she has made a mistake

of identity about which that party should have been aware, such knowledge does not support that

party’s interest in repose.” Id. Rather, “information in the plaintiff’s possession is relevant only

if it bears on the defendant’s understanding of whether the plaintiff made a mistake regarding the

proper party’s identity.” Id. at 548.

       Krupski explicitly rejected the notion that “any time a plaintiff is aware of the existence of

two parties and chooses to sue the wrong one, the proper defendant could reasonably believe that

the plaintiff made no mistake.” Id. at 549. The Court distinguished that situation from one in

which a plaintiff makes “a deliberate choice to sue one party instead of another while fully

understanding the factual and legal differences between the two parties.” Id. As the Court

explained,

       [A] plaintiff might know that the prospective defendant exists but nonetheless
       harbor a misunderstanding about his status or role in the events giving rise to the
       claim at issue, and she may mistakenly choose to sue a different defendant based
       on that misimpression. That kind of deliberate but mistaken choice does not
       foreclose a finding that Rule 15(c)(1)(C)(ii) has been satisfied.

       This reading is consistent with the purpose of relation back: to balance the interests
       of the defendant protected by the statute of limitations with the preference


                                                14
         expressed in the Federal Rules of Civil Procedure in general, and Rule 15 in
         particular, for resolving disputes on their merits. [ ]

Id. at 549–50 (citation omitted).

         Following Krupski, the Seventh Circuit has instructed that,

         [t]he only two inquiries that the district court is now permitted to make in deciding
         whether an amended complaint relates back to the date of the original one are, first,
         whether the defendant who is sought to be added by the amendment knew or should
         have known that the plaintiff, had it not been for a mistake, would have sued him
         instead or in addition to suing the named defendant; and second, whether, even if
         so, the delay in the plaintiff’s discovering his mistake impaired the new defendant’s
         ability to defend himself.

Joseph v. Elan Motorsports Techs. Racing Corp., 638 F.3d 555, 559–60 (7th Cir. 2011). But,

neither Joseph, nor any subsequent Seventh Circuit opinions have specifically addressed whether

the John Doe rule survived Krupski. 12 Nonetheless, multiple courts in this district have concluded

that the John Doe rule did not survive Krupski. See, e.g., Clair v. Cook Cnty., 2017 WL 1355879,

at *3–4 (N.D. Ill. Apr. 13, 2017); Bagley v. City of Chicago, 2018 WL 3545450, at *3 (N.D. Ill.

July 24, 2018); Hawks v. Gade, 2018 WL 2193197, at *4 (N.D. Ill. May 14, 2018); Haroon v.

Talbott, 2017 WL 4280980, at *6 (N.D. Ill. Sept. 27, 2017). These courts have generally concluded

that Krupski must have undercut the Seventh Circuit’s previous conclusion that naming a fictitious

“John Doe” is not a mistake. See, e.g., White v. City of Chicago, 2016 WL 4270152, at *16 (N.D.

Ill. Aug. 15, 2016) (“While the issue was not before the court in Joseph, Krupski also must have

“cut the ground out from under” Hall’s view that the naming of a fictitious “John Doe” defendant

was not a “mistake” either, because Hall said the two situations are to be treated the same under

Rule 15(c)(1)(C) and nothing in Krupski undermines that portion of Hall’s reasoning.).




12
   Of the two cases since Krupski that have applied the John Doe rule, one, Flournoy v. Schomig, 418 F. App’x. 528,
532 (7th Cir. 2011), is unpublished, and another, Gomez v. Randle, 680 F.3d 859, 864 n.1 (7th Cir. 2012), cites to the
John Doe rule in dictum. Moreover, neither of the cases addressed whether Krupski abrogated the rule.

                                                         15
       As AbbVie correctly notes, some courts have refused to allow a complaint to relate back

where a plaintiff makes a deliberate choice not to discover the identity of the new defendant,

appearing to conflate “deliberate choice” with “lack of diligence.” See White, 2016 WL 4270152,

at *18 (collecting cases); Fleece v. Volvo Constr. Equip. Korea, Ltd., 2012 WL 171329, at *4

(N.D. Ill. 2012). In Fleece, for example, the defendant manufacturers argued that Fleece had

affirmatively and deliberately chosen not to name them before the limitations period ran. Fleece,

2012 WL 171329 at *4. However, because the materials upon which the defendants relied were

outside the pleadings, the district court denied that motion with leave to refile the motion as a

motion for summary judgment. Id. The Court questions the propriety of such an analysis given

the admonition by Krupski and Joseph that district courts must limit their inquiry under Rule

15(c)(1)(C)(ii) to what the newly named defendants knew or should have known. See, e.g., Clair,

2017 WL 1355879, at *4 (citing Krupski, 560 U.S. at 553–54 and Joseph, 638 F.3d at 559–60, and

deferring the question of whether Rule 15(c) applied given “the complaint did not speak to what

the newly added defendants knew or should have about this lawsuit”).

       Apparently aware of that admonition, AbbVie argues that there is simply no way—eight

years since the original lawsuit was filed, and more than five years since AbbVie assumed

Lupron’s liabilities—that AbbVie knew or should have known that, absent some mistake, this

action would have been brought against it. [151, at 13.] It is true that the other defendants in this

case have argued in previous motions that Plaintiff should be pursuing AbbVie rather than them.

See, e.g., [26, at 4 (“The pharmaceutical products business, including Lupron, went to AbbVie Inc.

* * * Today, as Abbott’s counsel has already explained to plaintiff’s counsel, Abbott has no

relationship to Lupron whatsoever.”)]. However, the same was true in Krupski. See 560 U.S. at

543–44 (listing the numerous filings in which Costa Cruises alerted Krupski to the existence of



                                                 16
Costa Crociere). Courts faced with similar arguments and circumstances have deferred the

question to the summary judgment stage. See Clair, 2017 WL 1355879, at *4 (“Because the

complaint does not speak to what the newly added defendants knew or should have known about

this lawsuit, the court cannot resolve the Rule 15(c)(1)(C)(ii) issue in their favor on a motion to

dismiss.”) (collecting cases); Fleece, 2012 WL 171329 at *4 (deferring consideration of the

defendants’ arguments regarding a deliberate failure to discover the correct plaintiff to a limited

motion for summary judgment).

       In light of this precedent and AbbVie’s arguments, the Court concludes that the correct

course of action in this case is to defer the question of whether the SAC properly relates back and

to permit AbbVie to raise the question in a motion for summary judgment. This course will permit

the parties to develop the factual record regarding any prejudice that AbbVie may have incurred

as a result of the delay in being added as a defendant in this case and its assertion that the entire

case was untimely when Plaintiff first filed her suit in 2010.

                   b. Failure to Plead Each Defendant’s Actions Independently

       Incorporating the argument by reference, AbbVie next asserts that Plaintiff has failed to

state a claim because she has not pled facts to show exactly what each defendant did to harm her.

Instead, AbbVie explains, the SAC lumps Defendants together and alleges that “All Defendants”

were involved in some undefined way in each of the tortious actions alleged in the SAC, except

for her fraudulent misrepresentation claim that she asserts against Abbott alone.

       Both Seventh Circuit and Georgia law require that a plaintiff structure her complaint such

that each individual defendant knows what it did that allegedly harmed the plaintiff. See, e.g.,

Bank of Am., N.A. v. Knight, 725 F.3d 815, 818 (7th Cir. 2013) (“The Rules of Civil Procedure set

up a system of notice pleading. Each defendant is entitled to know what he or she did that is



                                                 17
asserted to be wrongful. A complaint based on a theory of collective responsibility must be

dismissed.”); Brazil v. Janssen Research & Dev. LLC, 249 F. Supp. 3d 1321, 1337 (N.D. Ga. 2016)

(Brazil I) (dismissing product liability claim, in part, because “Plaintiff does not allege that any of

the Defendants were the manufacturer. Instead, the Complaint generically states that “Defendants

designed, researched, manufactured, tested, advertised, promoted, marketed, sold, distributed,

and/or have recently acquired the Defendants who have designed, researched, manufactured,

tested, advertised, promoted, marketed sold, and distributed Invokana.” * * * The Complaint

provides no notice of what role any of the Defendants played.”).

       Here, Plaintiff’s complaint largely mirrors the one dismissed in Brazil I. She alleges that,

       At all times herein mentioned, the Defendant[s] Abbott and TAP, jointly, severally,
       acting in concert, with or through others, their partners, agents, servants and/or
       employees, the companies they own, control, or for whose actions they are
       responsible, manufactured, compounded, tested, distributed, recommended,
       marketed, labeled and packaged, merchandized, advertised, promoted, sold,
       purchased, prescribed, and administered the Lupron and the Plaintiff used, took, or
       injected with.

[143, at ¶ 25.] Georgia courts faced with “lump” allegations generally dismiss the allegations

without prejudice and/or order repleading. See, e.g., F.D.I.C. v. Briscoe, 2012 WL 8302215, at

*7–8 (N.D. Ga. Aug. 14, 2012) (collecting cases and noting that “‘[a]lthough a complaint against

multiple defendants is usually read as making the same allegation against each defendant

individually, factual allegations must give each defendant ‘fair notice’ of the nature of the claim

and the ‘grounds’ on which the claim rests. Accordingly, at times, a plaintiff’s ‘grouping’ of

defendants in a complaint may require a more definite statement.’”) (citation omitted). However,

because Plaintiff did name Abbott and TAP in each of her allegations, rather than simply using

“Defendants,” and asserts that both were involved in the actions she alleges, the Court will assess

whether Plaintiff has adequately alleged facts to support her claims.           See, e.g., Barnes v.

AstraZeneca Pharm. LP, 253 F. Supp. 3d 1168, 1172 (N.D. Ga. 2017) (concluding that plaintiff’s
                                                  18
allegations were insufficient to put the various defendants on notice to her claims but proceeding

to examine each of the claims in turn).

                   c. Count I (Strict Liability – Design Defect)

       Because Plaintiff has sued AbbVie as the successor interest to TAP, if Plaintiff has stated

a claim against TAP, she has stated a claim against AbbVie. The Court therefore analyzes whether

Plaintiff has stated a claim against TAP in the SAC.

       To state a claim for strict products liability under Georgia law, a plaintiff must allege that

“(1) the defendant manufactured the allegedly defective product; (2) the allegedly defective

product was not merchantable and reasonably suited for its intended use when the defendant sold

it; and (3) the allegedly defective product proximately caused the plaintiff’s injuries.” Edwards v.

Wis. Pharmacal Co., LLC, 987 F. Supp. 2d 1340, 1345 (N.D. Ga. 2013) (citing Chi. Hardware &

Fixture Co. v. Letterman, 510 S.E.2d 875, 877–78 (Ga. Ct. App. 1999)); Moore v. Mylan Inc., 840

F. Supp. 2d 1337, 1334 (N.D. Ga. 2012) (applying Georgia law). In other words, Plaintiff must

establish “that the product or products that allegedly caused [the injury] were, in fact, manufactured

or supplied by the defendants in this case.” Swicegood v. Pliva, Inc., 543 F. Supp. 2d 1351, 1355

(N.D. Ga. 2008) (quoting Hoffman v. AC&S, Inc., 548 S.E.2d 379, 382 (Ga. Ct. App. 2001)). A

defendant that is not the manufacturer of an allegedly defective product cannot be held strictly

liable under a theory of strict liability. See Vax v. Albany Lawn & Garden Ctr., 433 S.E.2d 364,

366 n.7 (Ga. Ct. App. 1993) (citing Ellis v. Rich’s, Inc., 212 S.E.2d 373, 376 (Ga. 1975)). But,

any entity which actively participated in the conception, design, or specification of a product may

be treated as the manufacturer. See Davenport v. Cummins Alabama, Inc., 644 S.E.2d 503, 508

(Ga. Ct. App. 2007).




                                                 19
       The Court’s previous decision recognized that there is some doubt as to whether Abbott,

TAP, or Takeda Ltd. manufactured the Lupron at issue in this case.

       The Court concludes that it is only appropriate on this motion to dismiss to consider
       the allegations that are set out in Plaintiff’s complaint in analyzing whether Plaintiff
       has adequately stated a claim for each cause of action. Judge Gottschall assumed
       in her opinion that the parties agreed that Takeda Ltd. was the manufacturer, but
       Judge Gottschall did not specifically rule on summary judgment that Takeda Ltd.
       (and only Takeda Ltd.) was the manufacturer of Lupron.

See Paulsen, 2018 WL 1508532, at *14. AbbVie now argues that the court should dismiss

Plaintiff’s claims because she does not specifically allege whether Abbott or TAP was the

manufacturer or designer of the product. Plaintiff responds by pointing to her allegations in

Paragraph 25 of the SAC, set forth in the previous section.

       Georgia courts have repeatedly explained that alleging that a group of defendants engaged

in a laundry list of actions is not sufficient to state a claim that a particular defendant “is a

manufacturer, distributor, supplier, or seller of the product at issue.” See, e.g., Brazil I, 249 F.

Supp. at 1337–38 (citing Henderson v. Sun Pharm. Indus., Ltd., 2011 WL 4024656, at *5 (N.D.

Ga. June 9, 2011)). In Brazil I, for example, the plaintiff simply referred to all defendants as

“Defendants,” id., rather than identifying them by name as Plaintiff did here, see [143, ¶¶ 6, 25].

Additionally, Plaintiff has alleged that “TAP’s purpose, pursuant to the joint venture agreement,

was to develop, manufacture, market and sell human pharmaceutical products * * * including

Lupron * * *.” [143, ¶ 6.] Thus, the Court concludes that Plaintiff has alleged facts to show that

TAP actively participated in the conception, design, or specification of Lupron.

       Under Georgia law, “[t]there are three general categories of product defects: manufacturing

defects, design defects, and marketing/packaging defects.” Banks v. ICI Americas, Inc., 450

S.E.2d 671, 672 (Ga. 1994). The parties treat Count I as a design defect claim, and the court will

do the same.


                                                 20
         Before examining whether Plaintiff has adequately pled a design defect claim, the Court

must consider Defendants’ argument that conflict preemption bars design defect claims such as

Plaintiff’s. First, the Court agrees that any claims by Plaintiff that TAP should have changed the

formulation of Lupron is preempted by FDA regulations that prohibit a change in the formulation

of a drug once it has been approved. See Brazil v. Janssen Research & Dev. LLC, 196 F. Supp.

3d 1351, 1363 (N.D. Ga. 2016) (Brazil II) (“Any claim by Plaintiff that Defendants should change

the formulation of Invokana is preempted by FDA regulations.”). But, contrary to Defendants’

argument, district courts in Georgia have allowed design defect claims to proceed where the

argument is that a defendant “should be liable because a stronger warning would have changed

[the drug’s] risk-utility to make it not unreasonably dangerous.” 13 Id. The Court agrees with this

approach.

         The question of whether the Supreme Court’s decision in Mutual Pharmaceutical Co., Inc.

v. Bartlett, 570 U.S. 472 (2013), preempts all state law design defect claims has divided federal

courts across the country. See Brazil I, 249 F. Supp. 3d at 1341–48 (analyzing a preemption

argument and collecting cases). However, the court’s prior decision in the very case cited by

AbbVie for the proposition that Count I is preempted, see [145, at 11 (citing Brazil II, 196 F. Supp.

3d at 1363)], concluded that some design defect claims are not preempted. Brazil I, 249 F. Supp.

3d at 1348. As Brazil I noted, Bartlett’s conclusion relied on the fact that FDA regulations prohibit

generic drug manufacturers from making unilateral changes to their labels. Id. at 1347; see also

Bartlett, 570 U.S. at 486–88. By contrast, FDA regulations allow drug manufactures some leeway

to make changes unilaterally to the warning labels of brand name drugs like the ones at issue in


13
   Given that a failure to warn claim appears to be the only kind of design defect claim allowed in light of FDA
regulations, it is not readily apparent to the Court how the design defect claim in Count I differs in any material way
from Count II’s failure to warn claim. However, at least one other court considering such claims have treated them
separately, see e.g., Brazil II, 196 F. Supp. 3d at 1358–60. The Court will therefore do the same.

                                                         21
Brazil I and here. Brazil I, 249 F. Supp. 3d at 1342 (citing Wyeth v. Levine, 555 U.S. 555 (2009)).

That difference is crucial because “[a] design defect claim under Georgia law [ ] allows a drug

manufacturer to ameliorate the risks of danger of the drug and thus to fulfill its legal duty by

improving the warnings attached to the product.” Brazil I, 249 F. Supp. 3d at 1346. In Bartlett,

preemption applied because federal law—which forbade any change to the generic drug’s warning

label—and state law—which required a change to the label—directly conflicted. 570 U.S. at 486–

47. As Brazil I illustrates, in a situation involving a brand name drug, that is not the case and

therefore a plaintiff may state a design defect claim. 14

        However, Brazil I also noted that a plaintiff must plead facts that establish there is in fact

a design defect. Id. at 1337–38. In Brazil I, the plaintiff failed to allege such a defect given that

she merely alleged that the drug could cause diabetic ketoacidosis, without providing any facts

that tied that harm to a design or manufacturing defect. Id. at 1338. Referencing Bailey v. Janssen

Pharmaceutica, Inc., 288 Fed. App’x. 597, 607 (11th Cir. 2008), as persuasive authority, the court

explained that the plaintiff should have provided at least some possible mechanisms for how the

drug caused her injury. Id. at 1338 n.5.

        Here, Plaintiff has simply alleged that “as a direct and proximate result of the defective and

unsafe condition of Lupron, Plaintiff * * * [suffered] negative effects on bone mineral density,

osteoporosis, and/or osteopenia.” [143, ¶ 31.] As explained by Brazil I, simply alleging the harm

that resulted from the use of drug is not sufficient to establish a design or manufacturing defect

under Georgia law. The Court must therefore dismiss this claim against TAP and AbbVie as the

alleged successor in interest to TAP.


14
    However, if discovery shows TAP did not, or its successor does not, in fact hold the New Drug Application
(“NDA”) from the FDA, then the claim would be preempted. See Brazil II, 196 F. Supp. 3d at 1364–65 (“When a
company does not have the NDA, it has ‘no more power to change the label’ of a drug than a generic manufacturer.”)
(citation omitted).

                                                       22
                       d. Count II (Strict Liability – Failure to Warn) 15

         With regard to Count II, AbbVie again argues that the claim must be dismissed because

Plaintiff has failed to allege which of the Defendants, specifically, was responsible for the

manufacturing, designing, etc. of the Lupron in question. However, as noted above, Plaintiff’s

complaint specifically alleges that “TAP’s purpose, pursuant to the joint venture agreement, was

to develop, manufacture, market and sell human pharmaceutical products * * * including Lupron

* * *.” [143, ¶ 6.] Consequently, the Court looks to see if Plaintiff has sufficiently alleged facts

to state a failure to warn claim against TAP.

         Even if a product is not defective, a manufacturer of a product may still be liable under a

strict liability failure to warn theory. Brazil II, 196 F.Supp.3d at 1359–60 (citing Battersby v.

Boyer, 526 S.E.2d 159, 162 (Ga. Ct. App. 1999)). To plead such an action, a plaintiff must allege

facts to show that “(1) the defendant knew, or had reason to know, that the product is likely to be

dangerous for the intended use; (2) the defendant had no reason to believe that the user would

realize the danger; and (3) the defendant failed to exercise reasonable care to inform the user about

the danger.” Id. at 1360 (quoting Carmical v. Bell Helicopter Textron, Inc., 117 F.3d 490, 494–

95 (11th Cir. 1997) (applying Georgia law)). In Brazil II for example, the court found the



15
    There seems to be a difference of opinion in Georgia courts whether to treat “failure to warn” claims as a strict
liability or negligence-based tort. Compare Schmidt v. C.R. Bard, Inc., 2014 WL 5149175, at *5 n.1 (S.D. Ga. Oct.
14, 2014) (Although Plaintiff styles his failure to warn claim as a strict liability claim, failure to warn under Georgia
law is “based on a negligence theory of product liability.”) (citation omitted), and Henderson, 2011 WL 4024656, at
*4 (N.D. Ga. June 9, 2011) (“The Court construes Plaintiff’s failure to warn claim as a claim for negligent failure to
warn, not strict liability.”), with Brazil II, 196 F.Supp.3d at 1360 (“[T]he Court rejects Defendant’s contention that
Plaintiff’s strict liability failure to warn claim is based on a risk of an injury that she did not suffer.”), and Moore v.
Mylan Inc., 840 F. Supp. 2d 1337, 1343 (N.D. Ga. 2012) (“[T]he Court dismisses plaintiff’s claim for strict liability
for failure to warn against Pfizer except as to the failure to warn the decedent’s prescribing physician.”). Still other
courts treat them as two separate theories but analyze them together. See, e.g., In re Cook Med., Inc. IVC Filters
Mktg., Sales Practices & Prod. Liab. Litig., 2018 WL 6415585, at *2 n.1 (S.D. Ind. Dec. 5, 2018) (noting that under
Georgia law failure to warn claims may proceed under either a strict liability or a negligence theory and collecting
cases). Based on these cases, the Court concludes that such claims may proceed under either theory and will analyze
them separately.


                                                           23
complaint sufficient where plaintiff had alleged some facts showing that shortly after the drug was

released, numerous reports of adverse reactions were announced and that the defendants had

actually warned against using the drug in question in certain patients, possibly showing they were

aware of the adverse relationship. [Id. at 1360.]

       Here, Plaintiff alleges on information and belief that as early as October 22, 1990, TAP

and Abbott were aware of the continued bone loss incurred by users of Lupron. [143, ¶ 15.]

Plaintiff also points to an April 1998 report that TAP submitted to the FDA in which researchers

disclosed that more than a third of the women in their study who had taken Lupron “did not

‘demonstrate either partial reversibility’ or ‘a trend toward return’ of bone mass in the six months

after they stopped taking the drug.” [Id. ¶ 14.] Finally, Plaintiff points to the fact that in 2001 the

FDA approved a “Lupron ‘add-back therapy,’ designed to counteract the harmful bone-depleting

effects of Lupron.” [Id. ¶ 15]. Although, as in Brazil II, the question is close, the Court concludes

that these facts are sufficient to show that TAP/Abbott knew that there was a substantial risk of

bone depletion with Lupron.

       With regard to the latter two elements, Plaintiff has alleged that “the warnings and

information which were given to the medical community and women consumers did not accurately

reflect the severity and permanence of symptoms, duration, scope, or severity of the potential side

effects, health concerns, and risks of Lupron.” [143, ¶ 35.] “Had adequate warnings or instructions

regarding permanent bone loss side effects been provided, Plaintiff would not have used, taken, or

received administration of Lupron, and would not have suffered the harmful side effects, other

injuries and damages described herein.” [Id. ¶ 38.] Plaintiff further alleges that an “Abbott detail

person, who visited [Plaintiff’s physician’s] office, characterized Lupron as appropriate, safe and

effective for patients with her medical condition [(endometriosis)].” [Id. ¶ 21.] According to



                                                  24
Plaintiff, “neither she nor her physician were made aware, by Abbott or TAP, of the serious threat

to her bone health posed by the use of Lupron for her endometriosis.” 16 [Id.] Plaintiff concludes

that she would have never taken Lupron if she had been apprised of the risks involved. [Id. ¶ 38.]

The allegations suffice to plead a failure to warn claim. Compare [143, ¶¶ 21, 35, 38, 39] with

Brazil II, 196 F. Supp. 3d at 1360–61 (allowing claim to proceed where plaintiff alleged that (1)

defendants had made the warning stronger since plaintiff took the drug; (2) defendants failed to

warn plaintiff’s physicians of the risks posed by the drug; (3) safer alternatives were available; (4)

plaintiff was not warned of the benefits and risks of the drug; and (5) plaintiff would not have

taken the drug if she had been fully informed). Consequently, the motion to dismiss Count II is

denied as to AbbVie as successor in interest to TAP.

                      e. Count III (Negligence)

         AbbVie next argues that Plaintiff’s complaint is too vague and conclusory to plead any of

the elements of a negligence claim under governing law. In Georgia, to state a claim for

negligence, a Plaintiff must allege: (1) “a legal duty to conform to a standard of conduct raised by

the law for the protection of others against unreasonable risks of harm;” (2) “a breach of this

standard;” (3) “a legally attributable causal connection between the conduct and the resulting

injury;” and (4) “some loss or damage flowing to the plaintiff’s legally protected interest as a result

of the alleged breach of the legal duty.” Moore v. Mylan Inc., 840 F. Supp. 2d 1337, 1351 (N.D.

Ga. 2012) (quoting Dixie Grp., Inc. v. Shaw Indus. Grp., 693 S.E.2d 888, 895 (Ga. Ct. App. 2010)).

Georgia law recognizes two negligence-based causes of action in the products liability context:


16
   Importantly, to state a claim—and eventually succeed on her claim—Plaintiff must show that her physician was
inadequately informed given Georgia adheres to the learned intermediary doctrine in failure to warn cases. Frazier v.
Mylan Inc., 911 F. Supp. 2d 1285, 1290 (N.D. Ga. 2012) (“Third, the learned intermediary doctrine would still bar
plaintiff’s claim because it only requires a duty to warn the physician.”); see also Bartlett v. Mut. Pharm. Co., Inc.,
2010 WL 3659789, at *6 (D.N.H. Sept. 14, 2010) (rejecting the plaintiff’s failure to warn claim based on not issuing
a medication guide because there was no support that medication guides warrant a special exception to the learned
intermediary doctrine). Whether or not Plaintiff received the information is therefore immaterial.

                                                         25
(1) the sale of a defective product and (2) failure to warn of the product’s dangers. Edwards, 987

F. Supp. 2d at 1344. These causes of action implicate separate duties on the part of the product

manufacturer—the duty to exercise reasonable care in manufacturing products so that they are

reasonably safe for intended and foreseeable uses, and the duty to warn the public of those damages

arising from their products’ use about which they know or reasonably should know. Id. Otherwise,

these causes have the same elements, see id. (citing Chrysler Corp. v. Batten, 450 S.E.2d 208, 211

(Ga. 1994)), although failure-to-warn negligence claims in the context of pharmaceuticals are

constrained by the learned intermediary doctrine. See Frazier v. Mylan Inc., 911 F. Supp. 2d 1285,

1289 (N.D. Ga. 2012). Negligence-based products liability claims differ from those that sound in

strict liability because negligence-based claims focus on the actions of the defendant, while strict

liability claims focus on the product itself. Butts v. Stryker Corp., 2014 WL 12772370, at *3 n.5

(S.D. Ga. June 30, 2014) (applying Georgia law).

       Plaintiff’s allegations are once again insufficient to state a claim for negligence. Plaintiff

again lists various acts that purportedly constitute negligence by TAP and Abbott, including

negligently (1) “formulating, analyzing, designing, fabricating manufacturing, supplying,

distributing, advertising, promoting, packaging, marketing, selling and recommending Lupron in

its defective condition, Defendant Abbott and TAP knew or should have known;” (2) “failing to

identify, eliminate, and/or reduce the risks and hazards associated with the intended and

foreseeable use of the Lupron;” and (3) “failing to advise Plaintiff and her physician the dangers

associated with the use of Lupron.” [143, ¶¶ 45(a)–(c).] While Plaintiff has now alleged various

specific duties that those negligent acts allegedly breached, see [id. ¶¶ 42–43], as the Court noted

in its analysis of Count I above, Plaintiff has still not pled any facts to show how exactly Abbott

or TAP were negligent as it pertains to any manufacturing or design errors.



                                                26
         By contrast, the specific risks allegedly posed by Lupron laid out in the SAC, see [id. ¶¶

44(a)–(c)], do support the conclusion that Abbott/TAP had a duty to warn Plaintiff’s physician of

those risks. 17 However, Plaintiff’s allegation that Abbott/TAP failed to advise her physician of

the dangers associated with the use of Lupron is simply too conclusory to state a claim. 18 Cf.

Henderson, 2011 WL 4024656, at *4 (allowing a negligent failure to warn claim where plaintiff

alleged (1) defendants knew or should have known of the risks of a drug based on the specific

studies and data available; (2) defendants failed to provide adequate warnings that the use of the

drug could increase the risk of the specific side effects plaintiff suffered; (3) defendants failed to

add information or warnings regarding the particular danger of those side effects to members of

certain racial groups to which plaintiff belonged; and (4) “[Plaintiff] and his prescribing physician”

relied on the incomplete ‘representations made on the product labels and other promotional and

sales materials.’”).

         Plaintiff has not provided any factual detail about what the warning label did or not did not

state, and the Court simply cannot infer negligence where a plaintiff has not provided any factual

details about either a defendant’s action(s)—i.e. what they or their agents said or failed to say—

and how those actions influenced Plaintiff’s physician’s decision to inject her with Lupron. The

Court will therefore grant the motion to dismiss as to Count III.




17
    As already noted above, under Georgia law, pharmaceutical manufactures have no duty to inform individual
plaintiffs themselves. Rather, they only have a duty to inform plaintiffs’ physicians under the learned intermediary
doctrine. See Frazier, 911 F. Supp. 2d at 1290; Bartlett, 2010 WL 3659789, at *6. Thus, to the extent Plaintiff’s
complaint suggests otherwise, those allegations are stricken.
18
   Moreover, Plaintiff does not even raise the conversation during which she alleges an Abbott detail person had with
her physician a prior to her injection in which the detail person “characterized Lupron as appropriate, safe and effective
for patients with her medical condition.” [143, ¶ 21.] Even if she had, the allegation does not change the Court’s
conclusion. The Court cannot impute the actions of one defendant’s agent to its codefendant without some plausible
basis for doing so and Plaintiff has not provided such a basis.

                                                           27
                     f. Count V (Negligent Misrepresentation)

          Finally, AbbVie argues that Plaintiff has still failed to state a claim for negligent

misrepresentation against TAP, and therefore it. To state a claim for negligent misrepresentation,

Plaintiff must show “‘(1) the defendant’s negligent supply of false information to foreseeable

persons, known or unknown; (2) such persons’ reasonable reliance upon that false information;

and (3) economic injury proximately resulting from such reliance.’” Marquis Towers, Inc. v.

Highland Grp., 593 S.E.2d 903, 906 (Ga. Ct. App. 2004) (quoting Hardaway Co. v. Parsons,

Brinckerhoff, Quade & Douglas, Inc., 479 S.E.2d 727, 729 (Ga. 1997)). This type of claim “stems

from the policy that ‘[o]ne who supplies information during the course of his business, profession,

employment, or in any transaction in which he has a pecuniary interest has a duty of reasonable

care and competence to parties who rely upon the information in circumstances in which the maker

was manifestly aware of the use to which the information was to be put and intended that it be so

used.’” Swicegood v. Pliva, Inc., 543 F. Supp. 2d 1351, 1356 (N.D. Ga. 2008) (quoting Benefit

Support, Inc. v. Hall Cty., 637 S.E.2d 763, 773 (Ga. Ct. App. 2006)). In Georgia, “a negligent

misrepresentation claim is viable only when a plaintiff can allege and prove direct communication

with a defendant and specific reliance on that defendant’s communication.” Patel v. Patel, 761 F.

Supp. 2d 1375, 1382 (N.D. Ga. 2011) (citing Holmes v. Grubman, 691 S.E.2d 196, 200 (Ga.

2010)).

          The Court previously dismissed this claim because Plaintiff had not identified any specific

misrepresentations by Abbott or TAP on which Plaintiff relied. See Paulsen, 2018 WL 1508532,

at *18. Plaintiff asserts that the claim should now survive the claim because she now pled that

          [A] few days before her injection with Lupron, an Abbott drug detail person
          personally contact Plaintiff’s physician, Dr. Perry[,] at his office * * * and expressly
          represented the safety and effectiveness of Lupron[,] that [it] would effectively treat



                                                    28
        Plaintiff’s reproductive tract ailment, [and] that there is [sic] no long term adverse
        effect.

[143, ¶ 50.] As AbbVie correctly points out, however, this allegation was not included in her

negligent misrepresentation count, except by a reference to all the other allegations in her

complaint. That is a dangerous way to proceed, for it is neither this Court’s, nor the Defendants’,

duty to “piece together allegations and construct a claim it suspects a plaintiff might have intended

to bring.” Intellicig USA LLC v. CN Creative Ltd., 2016 WL 5402242, at *10 (N.D. Ga. July 13,

2016). Nonetheless, the Court will consider this allegation in its determination of the sufficiency

of plaintiff’s complaint of negligent misrepresentation. Having done so, the Court concludes

plaintiff has still failed to state a claim.

        First, multiple district courts, applying Georgia law, have held that “Georgia does not

recognize a claim for misrepresentation apart from a failure to warn claim in products liability

cases.” In re Bard IVC Filters Prod. Liab. Litig., 2018 WL 1256768, at *7 (D. Ariz. Mar. 12,

2018) (citing Brazil I, 249 F. Supp. 3d at 1340 and Swicegood, 543 F. Supp. 2d at 1357 (“In the

absence of clear precedent, I am not prepared to recognize the viability of misrepresentation claims

distinct from products liability or failure to warn claims. In my view, misrepresentation claims

against a manufacturer properly collapse into the failure to warn claims.”)); but see Lee v. Mylan

Inc., 806 F. Supp. 2d 1320, 1325 (M.D. Ga. 2011) (“the Defendants’ motion and the Parties’ briefs

do not address whether the Plaintiff can state a claim based upon negligent misrepresentations to

others, [ ] and the Court declines to go down that path on its own.”) (footnote omitted). However,

given (1) the split of Georgia authority cited above and (2) the fact that Defendants did not raise

this argument until a footnote in their reply brief. [177, at 13 n.6.], the Court will not dismiss the

claim on this ground despite its skepticism that Plaintiff may actually pursue such a claim.




                                                 29
         Instead, the Court will dismiss the claim against AbbVie because Plaintiff has still not

identified any specific misrepresentations by TAP on which Plaintiff’s physician relied. 19 Plaintiff

again generally alleges that her physicians “detrimentally relied on Defendants’ misrepresentations

in treating Plaintiff with Lupron,” but only identifies one specific misrepresentation. And, that

single misrepresentation was purportedly made by an agent of Abbott, not TAP. Although Plaintiff

need not plead these claims with specificity, she must still meet the plausibility standard of Rule

8. Paulsen, 2018 WL 1508532, at *18. Without allegations pointing to statements by TAP on

which Plaintiff’s physician relied before injecting Plaintiff with Lupron, Plaintiff’s complaint does

not provide AbbVie with notice of the basis for the negligent misrepresentation claims against it

under Rule 8’s pleading standard.

                  3. Defendant Abbott

         Abbott moves to dismiss every cause of action in Plaintiff’s complaint on two grounds:

first, that it cannot be held liable as the successor in interest to AbbVie; and second, for failure to

state a claim.

                      a. Liability as Successor in Interest and Failure to Plead Each Defendant’s
                         Actions Independently

         First, Abbott moves to dismiss all the claims against it to the extent Plaintiff asserts that

Abbott is liable as the successor in interest to TAP. As explained above, based on Plaintiff’s

amended complaint, the Court can only conclude that AbbVie is the proper successor in interest

to TAP. Thus, Plaintiff may not state a claim against Abbott as the successor in interest to TAP.

         Additionally, like AbbVie, Abbott moves to dismiss all the claims against it because

Plaintiff has not sufficiently pled what each defendant allegedly did to harm her. But Plaintiff


19
    Again, assuming that negligent misrepresentation is a viable claim under Georgia law, Georgia adheres to the
learned intermediary doctrine which “clearly eliminates any duty to warn patients,” Lee, 806 F. Supp. 2d at 1324, thus
Plaintiff must allege a negligent misrepresentation to her physician to state a claim.

                                                         30
named both Abbott and TAP in nearly every one of her allegations of wrongdoing. Moreover, as

explained above, even if the Court were inclined to dismiss the claims against Abbott on that

ground, it would be with leave to replead. Rather than simply have Plaintiff duplicate each

paragraph as to each defendant, the Court will look to see if Plaintiff has adequately pled facts that

state a claim against Abbott.

                       b. Counts I & III (Strict Liability – Design Defect & Negligence)

         Counts I and III fail against Abbott for the same reasons they failed against TAP (AbbVie).

In Count I, Plaintiff has simply not alleged any facts to show a design defect. Likewise, in Count

III, Plaintiff has not provided any more factual basis for the Court to conclude that Abbott acted

negligently than she did with regard to TAP. 20 Consequently, both Counts I & III are dismissed

as to Abbott as well.

                       c. Count II (Strict Liability – Failure to Warn)

         Although the Court has concluded that Plaintiff may proceed on Count II against AbbVie,

whether she may proceed against Abbott is a much more difficult question. The question is

whether Plaintiff has properly alleged facts such that the Court may treat Abbott as the

manufacturer of Lupron. Unlike TAP—whose purpose under the joint venture agreement between

Takeda Ltd. and Abbott was allegedly to develop, manufacture, market and sell products, including


20
   Plaintiff did not include the allegation regarding the alleged misrepresentation by an Abbott drug detail person, see
[143, ¶ 50], in the section of her complaint regarding Abbott’s alleged negligence, see [id. ¶¶ 41–47]. Nor did she
raise this allegation in her response to Defendant’s motion to dismiss. Consequently, she has waived any argument
that that allegation should preclude the dismissal of her negligence claim. Lane v. Money Masters, Inc., 2015 WL
225427, at *12 (N.D. Ill. Jan. 15, 2015) (“A party waives an argument against dismissal by failing to make it.”);
Intellicig USA LLC v. CN Creative Ltd., 2016 WL 5402242, at *10 (N.D. Ga. July 13, 2016) (“It is not the Court’s
duty to piece together allegations and construct a claim it suspects a plaintiff might have intended to bring.”); see also
G & S Holdings LLC v. Cont’l Cas. Co., 697 F.3d 534, 538 (7th Cir. 2012) (“The obligation to raise the relevant
arguments rests squarely with the parties, because * * * [o]ur system of justice is adversarial, and our judges are busy
people. If they are given plausible reasons for dismissing a complaint, they are not going to do the plaintiff’s research
and try to discover whether there might be something to say against the defendants’ reasoning.”). And, the allegation
that was included by reference in Count III, that an Abbott detail person’s representation that Lupron was “appropriate,
safe and effective” for Plaintiff’s condition, [143, ¶ 21], is simply too vague to state a claim for negligence. See
Twombly, 550 U.S. at 555.

                                                           31
Lupron, [143, ¶ 6]—Plaintiff merely alleges that Abbott and TAP, “jointly, severally, acting in

concert * * * manufactured, compounded, tested, distributed, recommended, marketed, labeled

and packaged, merchandised, advertised, promoted, [and ] sold” the Lupron she was injected with,

[id. ¶ 25]. The question is whether the Court must, or may, take notice of additional information

put forward by the parties in the previous motion for summary judgment, and in support and

defense of the now withdrawn motion for sanctions.

       First, Judge Gottschall concluded on a motion for summary judgment that there was a

genuine issue of material fact whether Abbott was a proper party at interest in this lawsuit. See

[95, at 12 (“the court finds that genuine issues of material fact exist as to whether Abbott’s

involvement Abbott’s involvement in Lupron’s distribution was sufficient” for a finding of

liability)]. However, that ruling assumed Illinois strict liability law applied, and as this Court

subsequently determined, Georgia law applies to the substantive claims in this case. Paulsen, 2018

WL 1508532, at *11–13. Unlike Illinois, which holds all “‘all persons in the distributive chain are

liable for injuries resulting from a defective product, including suppliers, distributors,

wholesalers[,] and retailers,’” [95, at 7 (quoting Smith v. Phoenix Seating Sys., LLC, 894 F. Supp.

2d 1088, 1093 (S.D. Ill. 2012))], Georgia law only allows strict liability claims against those who

manufactured the product or who actively participated in the conception, design, or specification

of the product, see Vax, 433 S.E.2d at 366 n.7; Davenport, 644 S.E.2d at 508. The Georgia strict

liability law explicitly excepts “those who package, label, or market the product.” In re Stand “N

Seal, Prod. Liab. Litig., 2009 WL 2145911, at *3 (N.D. Ga. July 15, 2009). While Judge Gottschall

previously determined that Abbott had a role in the distribution of TAP’s product line and was

thus subject to liability under Illinois law, she did not determine whether it could liable as a non-




                                                 32
manufacturer under Georgia law. Thus, that decision does not provide the law of the case

regarding the propriety of holding Abbott strictly liable as a manufacturer.

       The more difficult question is whether the Court should, or even may, take judicial notice

of all the documents that Plaintiff submitted in response to Defendants’ motion for sanctions.

Unlike a motion for sanctions in which a court may consider materials outside the pleadings, see

Triad Assocs., Inc. v. Chicago Hous. Auth., 892 F.2d 583, 596 n.10 (7th Cir. 1989), abrogated on

other grounds by Bd. of Cty. Comm’rs, Wabaunsee Cty., Kan. v. Umbehr, 518 U.S. 668 (1996), a

motion under Rule 12(b)(6) can only be based on “the complaint itself, documents attached to the

complaint, documents that are critical to the complaint and referred to in it, and information that

is subject to proper judicial notice,” Geinosky v. City of Chicago, 675 F.3d 743, 745 n.1 (7th Cir.

2012). As the Seventh Circuit in Geinoksy went on to explain, however, “a plaintiff * * * has

much more flexibility in opposing a Rule 12(b)(6) motion and in appealing a dismissal.” Id.

Indeed, “a party opposing a Rule 12(b)(6) motion may submit materials outside the pleadings to

illustrate the facts the party expects to be able to prove.” Id. However, the miscellaneous

documents providing insight into the various Defendants’ roles in the design, manufacturing,

marketing, distribution, etc. of Lupron were not attached to any of Plaintiff’s responses to the

Defendants’ motions to dismiss, but rather to her response to the motion for sanctions. If Plaintiff

had attached the documents to her responses to the Defendants’ motions to dismiss, the Court

could easily consider them. However, the parties have not briefed the issue of whether documents

submitted in response to a motion for sanctions may be considered by the Court in its resolution

of the motion to dismiss without converting the instant motion into a motion for summary

judgment. See Geinosky, 675 F.3d at 745 n.1.




                                                33
       Additionally, none of the cases cited by Defendants stand for the proposition that where a

plaintiff has explicitly named a Defendant and alleged that they had some role in a laundry list of

actions without providing any more specific details, the Court should dismiss the case as a matter

of law. For example, Quashie v. Olympus Am., Inc. the court explained that

       Although Plaintiff insisted at the hearing that all Defendants here are somehow
       involved in the manufacturing, production, and sale of the Q180V, the Amended
       Complaint contains no specific facts to support this assertion.[ ] This general
       pleading prevents the Defendants from knowing which one or which ones Plaintiff
       alleges to have manufactured a defective product.

315 F. Supp. 3d 1329, 1341–42 (N.D. Ga. 2018). Although Abbott asserts that this holding stands

for the proposition outlined above, the Court concludes that the Quashie court’s real concern was

with Quashie’s “group pleading” given its prior comment that “[b]ecause Plaintiff refers only to

Defendants as a group, it is impossible to discern from the face of the Amended Complaint which

Defendant allegedly breached what duty or committed what tortious act.” Id. at 1341; see also

Brazil I, 249 F. Supp. 3d at 1337 (“the Complaint generically states ‘[d]efendants * * *’”); Barnes,

253 F. Supp. 3d at 1171–72 (noting that plaintiff had failed to properly give the defendants notice

of their alleged wrongdoing, but examining the substance of the claims nonetheless). Here by

contrast, there are only two defendants and Plaintiff alleges that they both can be treated as a

manufacturer for purposes of strict product liability.

       In sum, for the reasons explained above, the Court declines to dismiss Count II against

Abbott at this time.

                   d. Count V (Negligent Misrepresentation)

       Unlike AbbVie, as to which Plaintiff has not provided any specific representations,

Plaintiff alleges that an Abbott drug detail person contacted her physician at his office in Athens

Georgia and “expressly represented the safety and effectiveness of Lupron[,] that [it] would

effectively treat Plaintiff’s reproductive tract ailment, [and] that there [would be] no long term
                                                 34
adverse effect.” [143, ¶ 50.] 21 Abbott asserts that even with this allegation, Plaintiff’s complaint

still fails to state a claim. 22

         As the Court has previously explained, all of Plaintiff’s claims are constrained by the

learned intermediary doctrine. See, e.g., Catlett v. Wyeth, Inc., 379 F.Supp.2d 1374, 1381 (M.D.

Ga. 2004) (“It is clear that Georgia courts would find the ‘learned intermediary rule’ encompasses

any fraud, fraudulent concealment, misrepresentation, failure to warn or breach of warranty claims

related to the sale and use of prescription drugs.”). Thus, Plaintiff may only state a claim, if any,

for negligent misrepresentation if (1) Abbott or its agents negligently supplied false information

to Plaintiff’s physician, (2) the physician reasonably relied on that representation when deciding

whether to administer Lupron to Plaintiff, and (3) Plaintiff suffered an economic harm as a result

of that reliance. See Marquis Towers, Inc., 593 S.E.2d at 906 (providing the elements of negligent

misrepresentation under Georgia law).

         Abbott asserts that the claim fails because Plaintiff has pled no facts to show that her

prescribing physician would have made a different decision if he had received different

information. [177, at 13.] Abbott has not, however, provided any case law to support that

proposition. Thus, the Court must simply look to the allegations on their own merits.

         First, although the question is an extremely close one, the Court concludes that the Abbott

agent’s alleged representation that Lupron had no long-term adverse effects when as discussed



21
   While Abbott asserts that Plaintiff has not properly integrated this allegation into her claim, she affirmatively
incorporated this allegation from her fraudulent misrepresentation claim into her negligent misrepresentation claim.
See [143, ¶ 58 (incorporating by reference paragraphs 1–57).] Moreover, Plaintiff expressly raised this allegation in
her opposition to Abbott’s motion to dismiss, see [162, at 13], and using a response to call attention to a fact already
incorporated by reference in one’s complaint cannot be construed as amending the complaint.
22
    As previously explained, several courts have concluded that a plaintiff cannot state a misrepresentation claim in
the pharmaceutical products liability context. See supra Section III(B)(2)(f). However, given the issue is not properly
before it, the Court cannot dismiss the claim on that ground. See id. Defendants are not, however, foreclosed from
raising this argument in a subsequent motion for summary judgement.

                                                          35
above, Defendants knew or should have known of a significant risk of long-term, permanent bone

depletion constitutes the negligent supply of false information. Plaintiff has also alleged that

Plaintiff’s physicians relied on that representation, among others, when deciding to treat Plaintiff

with Lupron. [143, ¶ 61.] And, finally Plaintiff has certainly alleged that she suffered an economic

injury. In light of these allegations, the Court concludes that Plaintiff has alleged sufficient facts

to survive a motion to dismiss.

                   e. Count IV (Fraudulent Misrepresentation)

        Abbott asserts that Plaintiff’s allegations to support her claim of fraudulent

misrepresentation sill do not meet the heightened pleading standards of Rule 9 to state a claim.

Specifically, Abbott asserts, among other things, that Plaintiff has failed to adequately plead

scienter.

        To state a claim for fraud under Georgia law, Plaintiff must allege “(1) a false

representation by the defendant; (2) scienter; (3) intention to induce the plaintiff to act or refrain

from acting; (4) justifiable reliance by the plaintiff[;] and (5) damage to the plaintiff.” Barnes, 253

F. Supp. 3d at 1175 (citation omitted). Furthermore, when alleging fraud, a plaintiff must satisfy

the pleading standard of Rule 9(b), which requires a party to “state with particularity the

circumstances constituting fraud or mistake.” Fed. R. Civ. P. 9(b). “To satisfy the heightened

pleading standard of Rule 9(b), the circumstances [of the alleged misrepresentation] must be

pleaded in detail. The who, what, when, where, and how: the first paragraph of any newspaper

story.” Blankenship v. Pushpin Holdings, LLC, 2015 WL 5895416, at *7 (N.D. Ill. Oct. 6, 2015)

(internal quotation marks omitted; citing DiLeo v. Ernst & Young, 901 F.2d 624, 627 (7th Cir.

1990)). Rule 9(b) specifically requires alleging with particularity: “the identity of the person

making the misrepresentation, the time, place, and content of the misrepresentation, and the



                                                  36
method by which the misrepresentation was communicated to the plaintiff.” Id. (quoting U.S. ex

rel. Grenadyor v. Ukranian Vill. Pharmacy, Inc., 772 F.3d 1102, 1106 (7th Cir. 2014)).

       Under Georgia law, an allegation that defendants knew or should have known that their

statements were false asserts constructive knowledge, not the scienter required for fraud. WESI,

LLC v. Compass Envtl., Inc., 509 F. Supp. 2d 1353, 1359 (N.D. Ga. 2007) (citing Hertz Corp. v.

Cox, 430 F.2d 1365, 1375 (5th Cir. 1970)). An allegation that a defendant knew or should have

known something is “lacking at least in the essential averment that the defendants had actual

knowledge” of the falsity. Hertz Corp., 430 F.2d at 1375. For example, in WESI, LLC, the counter-

plaintiffs alleged that that the counter-defendant knew or should have known whether certain

developments had made the completion of the project in question impossible. 509 F. Supp. 2d at

1359. However, the specific fraud allegations acknowledged that the counter-plaintiffs were

uncertain whether the counter-defendants actually knew or merely should have known the facts at

issue. Id.

       As in WESI, LLC, Plaintiff’s allegations are insufficient to state a claim for fraudulent

misrepresentation. Plaintiff first alleges that Abbott “knew or should have known * * * the specific

representation to Plaintiff’s physician * * * was false.” [143, ¶ 51.] She then alleges that Abbott

knew or should have known “that serious long-term health problems are associated with Lupron.”

[Id. ¶ 51.] In fact, nowhere in her entire complaint does Plaintiff ever specifically allege that

Abbott or any other defendant knew of the harmful side effects of Lupron that could possibly affect

women and did affect Plaintiff. Rather, at every point in the SAC, Plaintiff has alleged that the

Defendants knew or should have known of these dangers. These are exactly the kind of allegations

that Hertz Corp., WESI, LLC, and other courts have specifically found insufficient to state a claim

for fraud under Georgia law. Hertz Corp., 430 F.2d at 1375; WESI, LLC, 509 F. Supp. 2d at 1359;



                                                37
see also Edelen v. Campbell Soup Co., 2008 WL 11324064, at *10 (N.D. Ga. Sept. 25, 2008),

report and recommendation adopted, 2008 WL 11337304 (N.D. Ga. Dec. 10, 2008); CAR

Transportation Brokerage Co., Inc. v. John Bleakley R.V. Ctr., Inc., 2008 WL 11416958, at *5

(N.D. Ga. Sept. 25, 2008), aff’d sub nom. Car Transp. Brokerage Co. v. Blue Bird Body Co., 322

F. App’x 891 (11th Cir. 2009). Consequently, the Court will grant Abbott’s motion as to Count

IV.

               4. Fraud on the FDA Allegations

       In paragraphs 20 and 54 of her complaint, Plaintiff alleges that TAP/Abbott made

affirmative and/or negligent misrepresentations to the FDA regarding Lupron. [143, ¶¶ 20, 54.]

Any claims based on those allegations are preempted by the Supreme Court’s decision in Buckman

Co. v. Plaintiffs’ Legal Committee, which held that “plaintiffs’ state-law fraud-on-the-FDA claims

conflict with, and are therefore impliedly pre-empted by, federal law.” 531 U.S. 341, 348 (2001).

The Court therefore strikes those allegations from the complaint to the extent they allege

TAP/Abbott made misrepresentations to the FDA.

               5. Leave to Amend

       Finally, Defendants request that any and all dismissals be with prejudice. In deciding

whether to dismiss with prejudice (and foreclose any attempts to amend the complaint) this Court

is mindful that the Court should “freely give leave [to amend] when justice so requires.” Fed. R.

Civ. P. 15(a)(3). However, leave is not to be automatically granted. Johnson v. Cypress Hill, 641

F.3d 867, 871 (7th Cir. 2011). Courts have broad discretion to deny amendment where there is

undue delay, bad faith, dilatory motive, repeated failure to cure deficiencies, undue prejudice to

the defendants, or where the amendment would be futile. Id. at 871–72.




                                               38
       Here, Plaintiff has now had three attempts to plead in this case, multiple opportunities in

the previous case, and the opportunity to conduct at least some discovery in the prosecution of the

previous motion to dismiss. The Court has now twice concluded that she has alleged sufficient

facts to proceed on at least some of her claims. At this point, the Court is convinced that any

further repleading as to TPUSA would be futile, given that Plaintiff’s allegations clearly show

AbbVie to be TAP’s only possible successor in interest.

       With regard to Abbott and AbbVie, after three complaints the Court is convinced that

another complaint and a further round of motions to dismiss would be a waste of judicial resources.

The events at issue in this case occurred in 2004, were discovered in 2008, were first subject to

suit in 2010, reasserted in a refiled suit in 2015, addressed in motion for summary judgment in

2017, a motion to dismiss in 2018, and now, finally, a second motion to dismiss in 2019. It is time

to move this case forward. Consequently, the Court will not consider any motion for leave to file

an amended complaint until the parties resolve the issues flagged by Defendants in this latest round

of briefing that go to the heart of this action’s viability, namely: (1) whether the entire suit is

untimely; (2) whether the complaint as to AbbVie may relate back; and (3) the actual roles played

by Abbott and TAP vis-à-vis the manufacturing, packaging, and distribution of Lupron. However,

at the end of that discovery and the resolution of any motions for summary judgement, should

Plaintiff discover facts that lead her to conclude that she should amend her complaint, she may file

a motion seeking leave to file an amended complaint.

IV.    Conclusion

       For the reasons explained above, Defendants’ motions [144; 147; 150] are granted in part

and denied in part. Pursuant to Federal Rule of Civil Procedure 12(b)(5), TAP is dismissed from

this action with prejudice. With regard to Defendants’ motions under Rule 12(b)(6), all Counts



                                                39
against TPUSA as successor in interest to TAP are dismissed with prejudice; all claims but Count

II against AbbVie are dismissed; and all claims but Counts II & V against Abbott are dismissed.

The Court sets this matter for further status on April 8, 2019 at 10:00 a.m. to set a schedule for

limited discovery regarding: (1) when Plaintiff’s claim accrued; (2) whether the second amended

complaint as to AbbVie properly relates back under Rule 15(c)(3); and (3) the roles of the

remaining defendants vis-à-vis the manufacturing and development of Lupron. The parties should

submit a joint status report and a proposed schedule for limited discovery no later than April 4,

2019. Finally, as an administrative matter, the motion for Rule 11 Sanctions by AbbVie, Abbott,

and TPUSA [153] is stricken without prejudice in light of the notice of withdrawal filed on October

30, 2018 [180].




Dated: March 19, 2019                                       ____________________________
                                                            Robert M. Dow, Jr.
                                                            United States District Judge




                                                40
